UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE PIERRE THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00009-F-1)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Pierre Thomas, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jermaine   Pierre   Thomas   appeals   the   district   court’s

order denying his motion for reconsideration of that court’s

denial of his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm.       United States v. Thomas, No.

7:02-cr-00009-F-1 (E.D.N.C. July 12, 2010); see United States v.

Goodwyn, 596 F.3d 233 (4th Cir. 2010).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                  2